Robinson, J.
In July, 1917, defendant was convicted of the crime of grand larceny and sentenced to state’s prison for not less than on© year nor more than five years, and he appeals. The information charges that on March 20, 1917, in Kidder county, defendant did feloniously steal and carry away numerous specified articles of personal *327property of tbe value of $325, tbe property of one Walter Truax. As described in tbe information tbe property consisted of wheat, oats, flax, grain sacks, borse harnesses, -collars, and band scale, and numerous other articles each valued at less than $20.
In appellant’s brief there are fifteen errors assigned on tbe rulings of tbe court during the trial and tbe instraetions given to tbe jury, but there is no real attempt to show that the evidence is insufficient to sustain tbe verdict. Many persons were called as witnesses for tbe state and many as witnesses for tbe defendant, and tbe testimony, with tbe objections and exceptions, cover 139 pages. Tbe proof showed beyond question that the property was stolen from Truax and that within a few days after tbe theft a considerable part of it was found in tbe possession of tbe defendant, and there is other circumstantial evidence pointing quite directly to tbe guilt of tbe defendant, and so it appears that tbe verdict is well sustained by tbe evidence.
Objection is made to tbe search of defendant’s premises to discover tbe stolen property; to tbe refusal of the court to permit testimony that sacks and grain forks frequently became intermixed; to tbe insufficiency of tbe evidence to identify tbe forks and tbe borse collars and such like. Of course, in threshing time, it is common knowledge that grain forks and sacks may get intermixed, but there was no chance for such things to intermix from tbe time complainant left them on bis place in March till tbe time when they were stolen.
In regard to tbe instructions, it is said tbe court told tbe jury that they might find tbe defendant guilty whether tbe property was taken by him or not, and that it is sufficient for tbe state to prove that all or any part of tbe property was stolen. So that under' tbe charge, defendant might have been found guilty of grand larceny on proof that be stole a pitchfork. Tbe answer to that is that it is wholly untrue. No judge would be so stupid as to give such an instruction to a jury. It is true tbe court did charge that it is not necessary for tbe state to prove that all of the property was taken or that it was taken by tbe defendant. As tbe evidence shows, tbe defendant may have used bis hired man to take tbe property. Tbe meaning of tbe sentence objected to when construed with the rest of tbe charge is that it was not necessary for tbe state to prove that defendant took tbe property with bis own bands, and that to convict tbe defendant of some crime, it was *328only necessary for the state to prove that all or any part of the property was taken as charged in the information. The court read to the jury the statute and instructed them with great care as to what constitutes grand larceny and petty larceny.
In § 29 of the charge, the court said to the jury: The state must prove to your satisfaction beyond a reasonable doubt that defendant took the pxoperty or aided and assisted another or . others in doing so. When taken as a whole, the charge is manifestly fair and correct. There is no merit in any of the assigned errors. As it appears defendant has had a fair trial and he has been found guilty on competent evidence. Under the statute it is hardly conceivable that twelve men would have agreed to find defendant guilty if there was any reasonable doubt.
It is time for counsel to understand that this court will not reverse a verdict in either a civil or criminal case when it is well sustained by evidence, unless it appears that defendant has not had a fair trial. Hair-splitting objections avail nothing.
Judgment affirmed.